Citation Nr: 0904278	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic respiratory 
disability, to include emphysema, chronic obstructive 
pulmonary disease (COPD), and pneumonia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The veteran had active military service in the U.S. Coast 
Guard from September 1963 through June 1977; November 1977 
through March 1978; and active duty service in the U.S. Army 
from October 1990 through March 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in September 2008.  A transcript of that 
hearing is of record.


REMAND

The veteran contends that his current chronic respiratory 
disability began around 1968, while on active duty with the 
U.S. Coast Guard.  Throughout his appeal, the veteran has 
expressed several different contentions regarding the in-
service conditions and experiences which he believes led to 
the development of his currently diagnosed COPD and 
emphysema.  Specifically, the veteran stated that he worked 
in the engine room which was filled with smoke, dust 
particles and oil, and noted that the ventilation system 
sucked all the diesel fumes into the engine room which is 
where he spent a majority of his time.  See November 2008 
hearing transcript.  The veteran also contends that he was 
exposed to asbestos in-service which led to his current lung 
disabilities, noting that at one point during service he was 
stationed on a ship which was falling apart and required 
innumerable valve replacements involving removing and 
building asbestos insulation, and noted that he built 
insulation around an entire boiler.  See February 2004 VA 
examination.  The veteran also alleges that his in-service 
diagnosis and treatment for pneumonia was the precursor of 
his current COPD and emphysema.  

Lastly, the veteran contends that his in-service fire 
training contributed to the development of his current lung 
disabilities (COPD and emphysema).  The veteran stated that 
during fire training, a ship was set on fire and he was 
required to enter the ship without a breathing apparatus.  
See August 2005 statement in support of claim.  During his 
February 2004 VA examination, the veteran stated that his 
mandatory fire training occurred on three different occasions 
at Treasure Island, with each school being about one week in 
duration.  The veteran noted that he was exposed to multiple 
fires, chemical and natural, without any breathing protection 
at all.

The veteran's DD Form 214 reveals that he attended the 
firefighting school on Treasure Island, in San Francisco from 
September 14, 1964 through September 18, 1964.  Service 
treatment reports contain a medical history chart noting that 
the veteran had pneumonia during service in July 1970; 
however, entrance and discharge medical evaluations 
consistently note a normal clinical evaluation for the 
veteran's lungs.  See August 1963, July 1967, May 1968, 
August 1968, January 1971, June 1973, May 1975, February 
1976, March 1977, November 1977, and November 1990 medical 
evaluations.

In terms of the date of onset of the veteran's COPD, records 
obtained from Kaiser Permanente dated from December 1996 
through February 1997 note a history of COPD; VA outpatient 
treatment records contain a November 2002 entry noting COPD 
exacerbation, and December 2005 records from the Highland 
Medical Center noted a history of COPD and emphysema for the 
past nine years.

The record also contains a February 2004 VA examination where 
the examiner, R.S., M.D., diagnosed the veteran with severe 
COPD, and concluded that COPD may well be the result 
primarily of tobacco usage; but noted that fire training, as 
described by the veteran, certainly could have potentiated 
his COPD.  At this 2004 examination, the examiner commented 
that the veteran had marked COPD, and noted that he smoked 
heavily for 40 years, two to three packs per day, but that he 
finally quit in 1996.  The examiner noted that the veteran's 
first episode of pneumonia occurred in service, but did not 
offer an opinion as to whether his current respiratory 
disability was traceable to his in-service pneumonia.  Dr. S. 
stated that the veteran had pneumonia numerous times, 
including one hospitalization at the Coast Guard Air Station 
at Port Angeles for two weeks.  The examiner noted that since 
that time, the veteran has had a chronic cough, and has 
wheezed for 20 years and used inhalers since 1995.

At the time of the February 2004 VA examination, an x-ray 
revealed evidence of COPD but the examiner noted that there 
were no signs of an acute pneumonic process.

Notably, the medical records show a history of smoking two to 
three packs a day for 40 years until 1996.  The Board notes 
that for claims received after June 9, 1998, a disability 
will not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  See 38 C.F.R. 
§ 3.300.  Therefore, the veteran cannot be service connected 
for his current COPD if he developed the disease as a result 
of tobacco use.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that the February 2004 VA 
examiner's opinion stating that the veteran's current COPD 
"may well be" primarily the result of tobacco usage, as 
well as his statement that fire training, "certainly could 
have" potentiated his COPD, are too speculative to provide 
the degree of certainty required for medical nexus evidence.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Therefore, the Board will remand to obtain a medical opinion 
regarding the medical probabilities that the veteran's 
currently diagnosed COPD and emphysema are attributable to 
his period of active military service, taking into 
consideration the veteran's contentions regarding fire 
training, in-service pneumonia as a precursor to his current 
respiratory disability, as well as his alleged exposure to 
asbestos and other toxic substances while working in the 
engine room.  Specifically, the physician should opine, based 
on review of the evidence of record, whether the veteran's 
current respiratory disabilities are more likely than not 
(i.e., probability greater than 50 percent), at least as 
likely as not (i.e., probability of approximately 50 
percent), or less likely than not (i.e., probability less 
than 50 percent) traceable to his period of active military 
service, (addressing his in-service fire training, pneumonia, 
and allegations regarding asbestos exposure); or to any other 
identified risk factor or combination of factors (such as 
tobacco use).  A complete rationale should be given for all 
opinions and conclusions expressed.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  A physician with appropriate 
expertise should be asked to review the 
file and render a nexus opinion regarding 
the medical probabilities that the 
veteran's has a current respiratory 
disability, to include COPD, emphysema 
and/or pneumonia, that is attributable to 
his active military service.  

Specifically, the examiner should 
identify any currently manifested 
respiratory disability to include COPD, 
emphysema, and/or pneumonia.  For each 
respiratory disabilty identified, the 
examiner should render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any current 
respiratory disability, to include COPD 
and/or emphysema is etiologically related 
to service to include in-service fire 
training and pneumonia and allegations 
regarding asbestos exposure. 

The examiner should also discuss any 
other identified risk factor or 
combination of factors (such as tobacco 
use).

(The AOJ should make sure that the 
medical opinion complies with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to military 
service.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.)

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



             
_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




